Citation Nr: 0613454	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-28 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed PTSD based on an incident where he 
ejected from his F-4 over the Gulf of Mexico in February 
1968.  This stressor has been verified by his service medical 
records.  The veteran also claims to have been shot down 
while flying in Vietnam on June 28, 1968.  This stressor has 
not been verified by either the service medical records or 
personnel records in the claims file.  While the veteran has 
a diagnosis of PTSD from a prison psychiatrist, the RO denied 
the veteran's claim because the diagnosis relied on the 
veteran's unverified account of his Vietnam experiences and 
made no mention of his verified stressor.  

The January 2004 RO decision narrowly addressed the veteran's 
claim for service connection for PTSD based only on the 
verified stressor.  The Board considers this to be a too 
narrow approach in light of VA's policy to broadly construe 
veterans' claims, particularly since the veteran has a 
medical opinion both diagnosing PTSD and relating it to a 
specific event during service.  The RO should have attempted 
to verify the reported incident of his being shot down while 
flying over Vietnam.  

The Board notes an oddity in the veteran's records.  The 
veteran was sent to Vietnam in May 1968 as a fighter pilot, 
in which capacity he served until March 1969.  His personnel 
records do not indicate that he ever flew a combat mission as 
a fighter pilot.  VA has not attempted to verify the 
stressful event by contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC) to review any of the 
veteran's unit records for his experiences as a fighter pilot 
in Vietnam.  Additional development is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
veteran's claimed stressor event, being 
shot down June 28, 1968 while assigned to 
the 25th Tactical Fighter Squadron in 
Vietnam, by contacting the JSRRC.  

2.  Thereafter, the RO should undertake 
any additional development deemed 
necessary, and then review this matter.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


